Title: To Thomas Jefferson from Abiel Holmes, 5 May 1807
From: Holmes, Abiel
To: Jefferson, Thomas


                        
                            Cambridge 5 May 1807.
                        
                        Mr. Holmes presents his respects to President Jefferson, and gratefully acknowledges the reception of the
                            Memoires de l’Amerique, which he was so obliging as to forward to him from Washington. Although Mr. Holmes has completed
                            his Annals, he is desirous of examining the Memoires with care, and therefore begs the indulgence of the loan of them for
                            a few months. After the examination of them, he will take special care to have them safely returned.—The same cause, which
                            prevented the earlier arrival of the Memoires, delayed the arrival of a box of the 2d. volume of American Annals at
                            Washington; but Mr. Holmes hopes it arrived in season for the President to receive the copy designed for him—He offers
                            the President his most respectful salutations.
                    